Case 4:20-cv-10025-SDD-RSW ECF No. 28, PageID.2308 Filed 12/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 BBK TOBACCO & FOODS LLP,                            Case No. 20-10025

       Plaintiff,                                    Stephanie Dawkins Davis
 v.                                                  United States District Judge

 WISH SELLER GOOSHELLY, et al.,

      Defendants.
 ________________________/

                           ORDER TO SHOW CAUSE

      Plaintiff BBK Tobacco & Foods LLP filed this cause of action against Wish

Seller Gooshelly and 40 other Defendants alleging trademark infringement. (ECF

No. 1). Defendants are merchant accounts located in China. (ECF No.16). On

May 11, 2020, Magistrate Judge Whalen granted BBK’s motion for alternate

service, allowing Plaintiff to serve Defendants via email. (ECF No. 18). On May

16, 2020 Plaintiff filed the email receipts of service with this court, showing that it

served Defendants via email on May 12th and 13th. (ECF No. 19-1). BBK settled

with one Defendant, Wish Seller Home Mall1, on August 13, 2020. (ECF No. 27).

No other Defendants have entered an appearance in this matter or responded to the

complaint. Plaintiff has not pursued any further action in this matter in response to

Defendants’ failure to respond to service.




                                           1
Case 4:20-cv-10025-SDD-RSW ECF No. 28, PageID.2309 Filed 12/17/20 Page 2 of 2




      Pursuant to Fed. R. Civ. P. 41(b), a federal court may sua sponte dismiss a

claim for failure to prosecute. Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962);

Nye Cap. Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir.

2012). Based on the foregoing, Plaintiff is ORDERED to show cause in writing by

December 23, 2020, why the undersigned should not dismiss the complaint for

failure to prosecute.

      SO ORDERED.



Dated:       December 17, 2020
                                            s/Stephanie Dawkins Davis
                                            HON. STEPHANIE DAWKINS DAVIS
                                            United States District Court Judge




                                        2
